
	

115 HR 849 : Protecting Seniors Access to Medicare Act
U.S. House of Representatives
2017-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 849
		IN THE SENATE OF THE UNITED STATES
		November 6, 2017Received; read twice and referred to the Committee on FinanceAN ACT
		To repeal the provisions of the Patient Protection and Affordable Care Act providing for the
			 Independent Payment Advisory Board.
	
	
 1.Short titleThis Act may be cited as the Protecting Seniors Access to Medicare Act. 2.Repeal of the independent payment advisory boardEffective as of the enactment of the Patient Protection and Affordable Care Act (Public Law 111–148), sections 3403 and 10320 of such Act (including the amendments made by such sections) are repealed, and any provision of law amended by such sections is hereby restored as if such sections had not been enacted into law.
		
	Passed the House of Representatives November 2, 2017.Karen L. Haas,Clerk
